                                              Case 2:18-cr-00205-MCE Document 78 Filed 04/09/21 Page 1 of 3


                                  1    Kresta Nora Daly, SBN 199689
                                       BARTH DALY LLP
                                  2    2810 Fifth Street
                                       Davis, CA 95618
                                  3    Telephone: (916) 440-8600
                                       Facsimile: (916) 440-9610
                                  4    Email: kdaly@barth-daly.com
                                  5
                                       Attorneys for Defendant
                                  6    ROZARRI YOUNG
                                  7
                                                             IN THE UNITED STATES DISTRICT COURT
                                  8
                                                          FOR THE EASTERN DISTRICT OF CALIFORNIA
                                  9

                                 10
                                       UNITED STATES OF AMERICA,                             Case No. 2:18-CR-00205-MCE
                                 11
                                                       Plaintiff,                            ROZARRI YOUNG’S REQUEST TO
                                 12                                                          SEAL AND PROPOSED SEALING
                                               v.                                            ORDER
B ARTH D ALY LLP




                                 13
             Attorneys At Law
             Davis, California




                                       ROZARRI IYOUNG,
                                 14
                                                      Defendant.
                                 15

                                 16

                                 17           PLEASE TAKE NOTICE that Rozarri Young moves the Court for an order
                                 18   sealing her medical records which are attached as an exhibit to her motion for
                                 19   compassionate release.
                                 20           The application is made upon the grounds that good cause exists to file the
                                 21   documents under seal.
                                 22           Mr. Corbett requests the documents remain sealed until further order of this
                                 23   Court. Other parties outside of Mr. Corbett’s defense team have not been served with
                                 24   the submitted objection and attached documents as it is ex parte for the reasons stated
                                 25   above.
                                 26           There is good cause for this court to use its authority under Federal Rule of
                                 27   Criminal Procedure 49.1(d) to file her confidential and sensitive medical records under
                                 28   seal.
                                      ____________________________________________________________________________________________________________
                                      Request To Seal                                1                                        2:18-cr-00205-MCE
                                            Case 2:18-cr-00205-MCE Document 78 Filed 04/09/21 Page 2 of 3


                                  1

                                  2   Dated: March 29, 2021
                                  3                                          By      s/ Kresta Daly
                                  4                                               KRESTA NORA DALY
                                  5                                               Attorneys for Rozarri Young
                                  6

                                  7          Good cause having been shown, the Court hereby orders the Exhibit B to
                                  8   Rozarri Young’s Motion for Compassionate Release sealed.
                                  9          IT IS SO ORDERED.
                                 10

                                 11   Dated: April 8, 2021
                                 12
B ARTH D ALY LLP




                                 13
             Attorneys At Law
             Davis, California




                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                      ____________________________________________________________________________________________________________
                                      Request To Seal                                2                                        2:18-cr-00205-MCE
                                      Case 2:18-cr-00205-MCE Document 78 Filed 04/09/21 Page 3 of 3

                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8

                                  9

                                 10

                                 11

                                 12

                                 13
B ARTH D ALY LLP
             Attorneys At Law
             Davis, California




                                 14

                                 15

                                 16

                                 17

                                 18

                                 19
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                      ________________________________________________________________________________________________
